--------------------------------------------------------------------------------


 
 

--------------------------------------------------------------------------------

 

Exhibit 10.6.e
 
 
Mr. David Nakles
The RETEC Group, Inc.
Corporate One Office Park
Building II, Suite 400
4075 Monroeville Boulevard
Monroeville, PA 15146


The RETEC Group, Inc.
300 Baker Avenue
Concord, MA 01742
Attn: President




Re:           Second Modification to that Certain Amended and Restated Master
Environmental Management Services Agreement Between Atlanta Gas Light Company
("AGLC") and The Retec Group, Inc. ("Retec") Dated July 25, 2002


Dear Gentlemen:


 
Atlanta Gas Light Company ("AGLC") hereby proposes to modify the Amended and
Restated Master Environmental Management Services Agreement, as modified on
February 1, 2005 (the "2005 Modified Agreement"), as follows:
 


I.           Section 1 Term is hereby amended by deleting the second sentence
and replacing it with the following:
 
"Subject to the early termination as set forth in Paragraph 9, this Amended
Agreement shall expire on the close of business on January 31, 2008, or such
later date as the parties may agree; provided however, that upon sixty (60) days
prior written notice, AGLC may extend the term of this Amended Agreement as
reasonably necessary to complete the Remediation Activities."
 


II.           Section 2 Scope of Services is hereby modified by deleting all
references to "Amended Exhibit 1" and "Amended Exhibit 2" and replacing such
references with "2006 Modified Exhibit 1" and "2006 Modified Exhibit 2." Amended
Exhibit 1 and Amended Exhibit 2 shall be replaced with the attached 2006
Modified Exhibit 1 and 2006 Modified Exhibit 2 and both shall be incorporated
herein.


III.           Section 5 Management Control is hereby modified by deleting the
references to Donna Moore and Dave Nakles, and by replacing all references to
"Executive Sponsors” with “Program Directors”.  Thus, throughout the 2005
Modified Agreement, Executive Sponsor shall become Program Director and the
Program Directors shall be Tim Goodson for AGLC and Jim Oosterhoudt for Retec.

 
 

--------------------------------------------------------------------------------

 

IV.  Section 15 Notices is hereby modified by changing AGLC's address to Ten
Peachtree Place, NE, Atlanta, GA 30309 and Retec's address to Corporate One
Office Park, Building II, Suite 400, 4075 Monroeville Boulevard, Monroeville, PA
15146, (412) 380-0140.


V. Section 7 Exhibits is hereby modified by adding Exhibit 10.  Exhibit 10 shall
be the February 2005 Modification to that Certain Amended and Restated Master
Environmental Management Services Agreement Between Atlanta Gas Light Company
and The Retec Group, Inc. Dated July 25, 2002, attached hereto and incorporated
herein.


Except as otherwise provided herein, all defined terms shall have the meanings
provided in the Amended Agreement. Except as modified herein, all terms,
conditions, responsibilities and obligations of the Parties set forth in the
Amended Agreement shall remain in full force and effect. If you are in agreement
with these proposed modifications, please so signify by signing on behalf of
Retec in the space provided below. If you are in agreement, the effective date
of the modifications will be February 1, 2006.


Sincerely,
Atlanta Gas Light Company
By: Jeffery P. Brown
Title: Vice President


 
Agreed and Accepted
The Retec Group, Inc.
 
By: Michael D. Knupp
Title: President
 

 
 

--------------------------------------------------------------------------------

 

Exhibit 10


Mr. David Nakles
The RETEC Group, Inc.
One Monroeville Center, Suite 1015
Monroeville, PA  15146


The RETEC Group, Inc.
300 Baker Avenue
Concord, MA  01742
Attn:  President
 
 
Re:
Modification to that Certain Amended and Restated Master

 
 
Environmental Management Services Agreement Between

 
 
Atlanta Gas Light Company and The Retec Group, Inc.

 
 
Dated July 25, 2002 (the “Amended Agreement”)

 
Dear Gentlemen:
 
Atlanta Gas Light Company (“AGLC”) and The Retec Group, Inc. (“Retec”) hereby
modify the Amended Agreement (“2005 Modification”) as follows:
 
I. Section 1 Term is hereby amended by deleting “January 31, 2005” in the second
sentence and replacing it with “December 31, 2005 except as otherwise provided
herein.”
 
The following is hereby added to the end of Section 1:
 
“Notwithstanding the above termination date, all work performed by Retec under
the Amended Agreement and the 2005 Modification for the Sites listed on Amended
Exhibit 2 of the Amended Agreement that is associated with or in connection to
groundwater monitoring, groundwater analysis, groundwater treatment systems,
groundwater collection systems, including all Administrative and General, and
Technical, as those terms are used in Amended Exhibit 1 of the Amended
Agreement, shall terminate on June 30, 2005.”
 
II. Section 3 Pricing and Payment Terms.
 
Paragraph 3.2 Compensation is hereby deleted in its entirety, including Amended
Exhibits 3 and 4, and replaced with the following section:
 
3.2           Compensation
 
“(A)           All expenses, costs, and fees paid or incurred by Retec or for
which Retec is entitled to payment or reimbursement, and which arose on or
before January 31, 2005, and all of AGLC’s rights and duties with respect
thereto, shall be governed by the applicable provisions of the Amended
Agreement.  All expenses, costs and fees paid or incurred by Retec or for which
Retec is entitled to payment or reimbursement, and which arose on or after
February 1, 2005, and all of AGLC’s rights and duties with respect thereto,
shall be governed by the applicable provisions of this 2005 Modification.
 
(B)           Effective February 1, 2005, in consideration for Retec’s
performance of the Amended Agreement and the 2005 Modification to the
satisfaction of AGLC, AGLC will pay or reimburse Retec its Standard Rates as set
forth on Amended Exhibit 5 and reasonable costs and expenses as described on
Amended Exhibit 5 of the Amended Agreement (“Actual Costs”).”
 
Paragraph 3.3 Description of Actual Costs is hereby modified by deleting the
following sentence:
 
“Actual Costs consist solely of the types of costs incurred in the performance
of the Services that meet the definitions set forth in Amended Exhibit 4.”
 
Paragraph 3.4 Invoices; Payment is hereby modified by deleting the first three
sentences of Section 3.4 and replacing same with the following:
 
“Retec shall submit to AGLC within twenty (20) calendar days after the end of
each calendar month an invoice for the Actual Costs and invoices of
subcontractors.  All invoices shall be identified to the appropriate item
established in the work breakdown tasks.”
 
III. Section 5 Management Control.
 
IV. Paragraph 5.1 Executive Sponsors and Program Directors is hereby modified
by,
 
changing AGLC’s Executive Sponsor from Suzanne Sitherwood to Donna Moore and by
changing AGLC’s Program Director from Donna Moore to Timothy Goodson.
 
V. Section 7 Insurance.  A new Paragraph 7.9 is hereby added as follows:
 
“Retec acknowledges that the Insurance Program described in Paragraph 7.1 will
terminate on May 5, 2005.
 
On or before May 6, 2005, and before performing any function under this
Agreement following termination of the Insurance Program, in addition to the
coverage required in Paragraph 7.5 of the Amended Agreement, Retec shall
maintain insurance coverage as follows:
 
(A)           Commercial General Liability Insurance - $2,000,000/ $5,000,000.
 
(B)           Errors & Omissions Insurance (including pollution coverage) -
$5,000,000.
 
(C)           Excess Liability - $2,000,000 on A and B above.
 
Retec shall maintain the above-described coverage for a period of two  years
after the termination of the Amended Agreement.  After May 6, 2005, all
references to the “Insurance Program” in Section 7 shall mean the coverage set
forth in new Paragraph 7.9, except in Paragraph 7.4 where the reference to
“Insurance Program” shall remain the same.”
 
Except as otherwise provided herein, all defined terms shall have the meanings
provided in the Amended Agreement.  Except as modified herein, all terms,
conditions, responsibilities, and obligations of the Parties shall remain in
full force and effect.
 
In the event this 2005 Modification is deemed to nullify the Insurance Program
as described in Paragraph 7.1, this 2005 Modification will become null and void
and the Amended Agreement will be deemed to have been extended until
December 31, 2005.
 
IN WITNESS WHEREOF, AGLC and Retec, intending to be legally bound, have caused
this 2005 Modification to be signed as of this _____ day of February, 2005.
 
The Retec Group,
Inc.                                                                                                           Atlanta
Gas Light Company
 
                                                                                             
By: Michael D.
Knupp                                                                                                           By:
Jeffrey P. Brown
 
Title: President                                                                                                             
 Title: Vice President
 


 





 
 

--------------------------------------------------------------------------------

 
